Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8, 10-11, 14, 16-17, and 19-20 have been cancelled.
Claims 21-31 have been added.
Claim(s) 1, 3, 7, 9, 13, 15, 22, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (Pub. No. US2005/0021836; hereinafter Reed) in view of BOURBONNAIS et al. (Pub. No. US2012/0023369; hereinafter BOURBONNAIS) in further view of Fountain (Pub. No US 2017/0199757).
Regarding claims 1, 7, and 13, Reed discloses the following: 
(Currently Amended) A method comprising: 
receiving, via an interface associated with a corresponding topic 
(Reed teaches receiving, via an interface [0015], an event/message [0006, 0015] associated with a corresponding topic [0095], e.g. “messages from node 800 may be published on a source topic (e.g., Source Topic A) whereby they are consumed by a consumer process via a dedicated ETX thread consuming on Topic A” [0095])
mapping, 
(Reed teaches mapping the event to a selected one of a plurality of topic partitions [0049-0050], e.g. “As with the keymap table 522, the outbound routing table 552 is cached in local memory when the introspection module is loaded from the introspection module library 512 by loading the outbound routing table 552 from the routing information database 524” [0050], wherein events/messages within each of the plurality of topic partitions are processed according to topic ordering constraints, [0067] e.g. “It will be understood that while a consumer is requesting and consuming recovery topic messages, the router otherwise continues to process primary topic messages in the order that they were published by a publisher or publishers 600. This methodology allows a preservation of FIFO ordering” [0067])

However, Reed does not disclose the following:
(1)	managing, a corresponding queue of a plurality of queues, each queue of the plurality of queues being communicatively coupled to and managed by a corresponding agent of a plurality of agents, wherein the plurality of queues from one another each topic partition being associated with a corresponding one of a plurality of memory partitions of a storage system including one or more storage devices, the plurality of memory partitions being independent from one another; 
(2)	placing, a particular queue of the plurality of queues, the particular queue corresponding to [[for]] the selected topic partition and 
(3)	coordinating sending, by a particular agent of the plurality of agents particular queue for the selected topic partition to the corresponding memory partition, each agent being configured to coordinate sending event data from a corresponding queue of the plurality of queues, the particular agent being configured to coordinate sending event data from the particular queue 
Nonetheless, this feature would have been made obvious, as evidenced by BOURBONNAIS.
(1) (BOURBONNAIS teaches managing, for each of the plurality of topic partitions, a corresponding “retry” queue of a plurality of “retry” queues [0036], each of the plurality of “retry” queues being communicatively coupled to and managed by a corresponding “retry” agent of a plurality of agents [0036], evidence cited as “Contention errors cause the agent 22 to rollback the entire transaction and queue it on the RETRYQ 30 for serial execution by the retry agent 24 (see FIG. 3). The retry agent 24 is a regular agent that is part of the pool, but that has the added responsibility of serially applying transactions on the RETRYQ 30 in order to eliminate any possibility of contention among the apply agents 22. The retry agent 24 may use the DONEQ 28 to return completed transactions to the browser 20” [0036], wherein the plurality of queues are managed independently from one another [0023, 0048], e.g. “a RETRYQ 30 (retry queue), where transactions that fail against a target database 32 including the target tables 8 due to a contention error (such as a lock timeout) are placed to be re-tried by the retry agent 24” [0023], each topic partition represented as a table [0023] being associated with a corresponding one of a plurality of memory partitions of a storage system including one or more storage devices [0022; FIG. 3, Elements 8 and 34], the plurality of memory partitions, e.g. “an array of storage devices” or “an array of volatile memory devices” [0022], being independent from one another [0022])
(2) (BOURBONNAIS teaches placing the event into a particular queue of the plurality of queues, the particular queue corresponding to the selected topic partition or table, e.g. “a DONEQ (done queue) 28 where completed transactions are placed by the agents 24 after they have been processed by an agent 24; and a RETRYQ 30 (retry queue), where transactions that fail against a target database 32 including the target tables 8 due to a contention error (such as a lock timeout) are placed to be re-tried by the retry agent 24” [0023])
(3) (BOURBONNAIS teaches coordinating a sending, by a particular agent of the plurality of agents, of a batch of events, e.g. “agents 22 batch transactions from the WORKQ 26, by selecting multiple transactions from the head of the WORKQ 26” [0032], from the particular queue or WORKQ [0041] for the selected topic partition or “table” [0041] to the corresponding memory partition or storage device or memory device [0022; FIG. 3, Elements 8 and 34], e.g. “The agent 22 accesses (at block 150) a batch of transactions from the WORKQ 26 to apply to the target tables 8 in the target database 32. The agent 22 may pull the batch of transactions from the head of the WORKQ 26. The agent 22 accesses (at block 152) a first transaction in the batch, according to the transaction ordering, and applies (at block 154) the accessed transaction to the target database 32. If (at block 156) the transaction succeeded and (if at block 158) there are no further actions in the batch to process, then the agent 22 commits (at block 160) the transactions in the batch to the database 32 in response to completing all of the transactions without receiving an error message with respect to at least one of the transactions” [0041], each agent being configured to coordinate sending event data from a corresponding queue or “WORKQ” of the plurality of queues by performing coordination activities as follows: “In a further embodiment, the agents 22 may use a predefined heuristic to determine if there are enough transactions available on the WORKQ 26 to complete a batch. In one embodiment, the agent 22 may check whether the number of available transactions on the WORKQ 26 is less than the number of predefined agents to determine if there are a sufficient number of transactions for a batch” [0042], the particular agent being configured to coordinate sending event data for transactions from the particular queue [0041, 0050] – see evidence of sending event data for transactions below: 
- “The agent 22 may pull the batch of transactions from the head of the WORKQ 26” [0041]  
- “the retry agent 24 executes the failed transactions from the plurality of agents 22 in the retry 
queue 30” [0050])
These teachings of BOURBONNAIS suggest that agents can be used to manage queues of Reed and coordinate the sending of events for Reed, thereby adding and improving functionality of a system with events, topic partitions, and memory partitions.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Reed with the teachings of BOURBONNAIS. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to apply teachings of BOURBONNAIS “such that all previously failed transactions are applied serially to reduce the chance of more transient errors, and committing them as a batch of transactions if successful or committing them individually if transactions continue to fail, for example, due to external factors” [0051 – BOURBONNAIS].
	However, the combination may not explicitly teach the newly added limitations.
Fountain teaches “the particular queue being communicatively coupled to and managed by the particular agent ([0157, Fig. 15] Work queue 1547 maintains all units of work directed to the cluster 1511, both pending and “in-flight” (being executed by a neuron network in the cluster). The status of work queue 1547 is dynamically maintained by the dispatcher 1537 as units of work are completed. Overflow of the work queue 1547 is stored in work queue data store 1509.) each agent being configured to coordinate sending event data from a corresponding queue of the plurality of queues to a corresponding memory partition, the particular agent being configured to coordinate sending event data from the particular queue ( [0164] The request messages for units of work are retrieved from the front of the work queue 1509 by the dispatcher (i.e. agent) 1537. The dispatcher 1537 then provides runtime filtering of compatible worker hosts 1529, 1531, 1533, 1535 (i.e. memory partition) available to perform the work based on message attributes in the request message. This runtime filtering of compatible worker hosts is a two stage process. The dispatcher 1537 first determines the type of neuron network needed to complete the unit of work. The dispatcher 1537 then determines which worker hosts are eligible to be assigned that unit of work.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fountain with the teachings of Reed, BOURBONNAIS in order to provide a system that teaches management of data. The motivation for applying Fountain teaching with Reed, BOURBONNAIS teaching is to provide a system that allows for tracking of work items in a distributed environment. Reed, BOURBONNAIS, Fountain are analogous art directed towards distributed processing. Together Reed, BOURBONNAIS, Fountain teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fountain with the teachings of Reed, BOURBONNAIS by known methods and gained expected results. 


Regarding claims 3, 9, and 15, Reed in view of BOURBONNAIS in view of Fountain disclose the following: 
devices comprising 
(Reed teaches that the storage devices comprising at least two different types of storage structures, e.g. “This marks the beginning of a distributed transaction involving the resources of an RDBMS 806, database 812 and the inbound node message bus. Together, RDBMS 806 and the associated database 812 manifest the file system symbolized by reference numeral 808 of FIG. 8. That is, the RDBMS 906 is a configurational database that manages the save store file references, including the START and END.
Regarding claims 22, 27, and 30, Reed in view of BOURBONNAIS in view of Fountain disclose the following: 
further comprising: 
detecting a trigger event; 
(Reed teaches detecting a trigger event, e.g. “an automatic trigger event that that causes some other event(s) to be undertaken by the recipients of the broadcast message” [0074])
wherein coordinating the sending of the batch of events is performed responsive to detecting the trigger event.  
(Reed teaches coordinating the ending of the batch of events [0074-0075] is performed responsive to detecting the trigger event [0074] – see evidence for coordinating sending the batch of events below: 
- “In any case, the router applies a business rule to the broadcast message which identifies the message as a broadcast message whereby the broadcast message is published to all registered listeners on the system” [0074]
- “When a general data router in the routing system according to the present invention is used in a worldwide securities trading environment, for example, that router may be processing trading data twenty four hours a day, seven days a week. In order to properly process messages throughout the system, there needs to be some logical separator that signifies when the end of a business day has been reached. This type of message is called an "end of day" ("EOD") message and is treated as an enterprise-wide event. For example, in the aforementioned peer model of a brokerage house having peers in New York, London and Tokyo, EOD messages are sent daily from the those peers indicating the ends of business days in New York, London and Tokyo, respectively. These EOD events are of interest to every potential consumer connected to the system (i.e., all subscribers on all subjects)” [0075])
Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of BOURBONNAIS in view of Fountain in view of WORD (Pub. No. US2015/0378796; hereinafter WORD).
Regarding claims 6, 12, and 18, Reed in view of BOURBONNAIS in view of Fountain does not disclose the following: 
comprising utilizing a hashing function.  
Nonetheless, this feature would have been made obvious, as evidenced by WORD.
(WORD teaches that the mapping comprises utilizing a hashing function [0066, 0090], e.g. “stable hash function may be applied by the initial recipient queue servers to the values of the strict order parameter as expressed in incoming messages” [0066])
This teaching of WORD can be applied to queues of Reed in view of BOURBONNAIS.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Reed in view of BOURBONNAIS with the teachings of WORD. 
The modification would have been to use: 
Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “In this manner, the various initial values for the strict order parameter may be standardized to a particular length and/or data type within a known range for more efficient handling by the queue service” [0066 - WORD].
Claim(s) 21, 23-26, 28-29, and 31, are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of BOURBONNAIS in view of Fountain in view of Li et al. (Pub. No. US2013/0304826; hereinafter Li).
Regarding claims 21, 26, and 29, Reed in view of BOURBONNAIS in view of Fountain does not disclose the following: 
wherein coordinating sending, by the particular agent, the batch of events from the particular queue for the selected topic partition comprises: 
transmitting the batch of events from the particular queue to a scheduler operatively coupled to the memory partition corresponding to the selected topic partition.  
Nonetheless, this feature would have been made obvious, as evidenced by Li.
(Li teaches transmitting the batch of events, e.g. “each batch includes activation metadata for messages that can be activated together (e.g., having a common scheduled delivery time, having scheduled delivery times that are very close together, such as within a few seconds of each other, and/or originating from a same message entity/queue)” [0073], from the particular queue to a scheduler/activation agent [0075] operatively coupled to the memory partition – evidenced by “activation metadata stored in in-memory 308” [0076] -corresponding to the selected topic partition [0060, 0077], e.g. “messages may be batched by a message entity (e.g., single-consumer queue or topic with multiple subscribers)” [0077]. 
See evidence of scheduler or activation agent below: 
“Activation agent 306 ensures the activation tasks are run no sooner than the specified activation time (scheduled delivery time of the corresponding messages)” [0075] 
For visual evidence of activation agent being coupled to memory partition, see diagram below with circled Elements 306 and 309: 
[AltContent: roundedrect]
    PNG
    media_image1.png
    667
    487
    media_image1.png
    Greyscale

[FIG. 3 of Li]	)
This teaching of Li shows that a scheduler of Li coupled to the memory partition of Reed in view of BOURBONNAIS in view of Fountain would improve the system functionality by enabling transmission of the batch of events from the particular queue to the scheduler.  
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Reed in view of BOURBONNAIS in view of Fountain with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “For instance, where the batch interval is 100 msec, messages having scheduled delivery times in the same 100 msec time period may be activated in a single batch. Operating in batch mode enables improved resource utilization with little sacrifice on activation latency. Each messaging system implementation may configure its own batching strategy” [0076 – Li].
Regarding claims 23, 28, and 31, Reed in view of BOURBONNAIS in view of Fountain in view of Li disclose the following: 
wherein detecting a trigger event comprises: 
determining that the particular queue has reached a particular threshold.  
(Li discloses determining that the particular queue has reached a particular threshold [0033, 0037])
The prior art functionality of Li can be added to the combined functionality of Reed in view of BOURBONNAIS, in order to yield predictable results from the trigger event.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Reed in view of BOURBONNAIS in view of Fountain with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “Reliable support may be provided for arbitrarily long scheduled messages, such that long schedule time messages may be stored durably, and their activation may be retried until delivery is successful or all other delivery options are exhausted. Still further, un-activated scheduled messages may be counted towards a quota of a message queue” [0037 – Li].
Regarding claim 24, Reed in view of BOURBONNAIS in view of Fountain in view of Li disclose the following: 
the particular threshold being based on time.  
(Li discloses that the particular threshold is based on time, e.g. “scheduled delivery enables messages to become available for consumption after a specified date/time” [0033])
This time-based threshold of Li can be combined with the features of Reed in view of BOURBONNAIS in view of Fountain, in order to yield predictable results from the system.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Reed in view of BOURBONNAIS in view of Fountain with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would be as follows: “Such a message that is scheduled for future delivery may be referred to as a "scheduled message."” [0033 – Li].
Regarding claim 25, Reed in view of BOURBONNAIS in view of Fountain in view of Li disclose the following: 
the particular threshold being based on queue size.  
(Li discloses that the particular threshold is based on queue size, e.g. “un-activated scheduled messages may be counted towards a quota of a message queue” [0037])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Reed in view of BOURBONNAIS in view of Fountain with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result from this threshold based on queue size would have be as follows: “such that scheduled messages are delivered in the same order that they are published to the message entity” [0037 – Li].

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199